Title: John Quincy Adams to Abigail Adams 2d, 15 March 1786
From: Adams, John Quincy
To: Adams, Abigail (daughter of JA and AA)


     
      Cambridge, March 15th, 1786
     
     What shall I say to justify the date of this letter, after so many fair promises to be punctual, and so many obligations to be so, from your being so exact? To skip nearly four months without writing a line. Indeed, my only plea is, that which I have already offered—a want of time. I have been, indeed, very much hurried since I came to Haverhill, and of late more than ever. At the beginning of the year I was informed, that of the short time I expected to be at Haverhill, six weeks were to be curtailed, and that instead of entering at the last of April, I must come by the middle of March, in order to attend two courses of experimental philosophy. I might have waited till next commencement, and then entered as senior; and in that case I should have had time enough to write to my friends, but I should have missed one course of lectures. Besides, I had undertaken last fall, to be ready to enter before the class began upon natural philosophy. When I found my time shortened, I determined to lay aside every thing else, and attend only to my present business; supposing you would prefer to have me qualified in every respect for the place I was to enter in this University, to hearing from me often. And to enter here, it is not necessary to know any thing but what is found in a certain set of books, and I have heard it asserted, that some of the best scholars, after having taken their degrees, would not be received if they offered as freshmen, because they commonly forget those parts of learning which are required in a freshman. Since the first of January, I have not, upon an average, been four hours in a week (Sundays excepted) out of Mr. Shaw’s house. And now, I thank heaven, I have got through this business, and shall have time to write you more often.
     Yesterday I came here from Haverhill, and this day passed examination before the president, professors and tutors. After they had done with me, and laid their wise heads together to consult whether I was worthy of entering this University, the president came marching as the heroes on the French stage do, and with sufficient pomposity said: “Adams, you are admitted.” I have already come to the resolution of showing all the respect and deference to every member of the government of the College that they can possibly claim, but to you, I can venture to give my real sentiments, such as arise spontaneously in my mind, and that I cannot restrain.
     
     It is necessary, after having gone through the ceremony of examination, to pass a number of others before you can be considered as a member of the University. When I went the last time to the President, said he, “Adams, both Mr. Shaw and Dr. Tufts have informed me that you wish to live within the walls of the college, and when you return here you may come to me.” He did not tell me where I was to live; but I found out it is to be with a Mr. Ware, who took his degree last commencement, and is now keeping the town-school here. He is very much esteemed and respected in college, and has an excellent chamber; this was a very fortunate circumstance, as it will be both more agreeable and less expensive to live in college, than it would have been to board in town. I strolled about with Charles Storer, heard the debates in the House of Representatives, and some pleadings at the Supreme Court, which is now sitting.
     
     Cambridge, 22d.
     I dined at Boston, and came here on foot. I went to the President, as he had commanded me. Said he, “Adams, you may live with Sir Ware, a Bachelor of Arts,” with an emphasis upon every syllable. The reputation of the President is that of a man of great learning, without partiality in favor of any scholars in particular, and turning all his views towards promoting the honor and interest of the University, but he has very little knowledge of mankind, and is consequently exceedingly stiff and pedantic, and has made himself ridiculous at times, by reproving gentlemen who did not belong to college for calling a student Mr. in his presence; so sure as any one says Mr. to a scholar, so sure the President will inform him that there are no Misters among under-graduates; for three years after they take their degree he calls them Sir. Whenever George Storer goes to see him, he is addressed “Sir Storer,” and he would lose his place before he would call any person in this University Mr., before he had taken his second degree. There are many other instances of his carrying this pomposity to an extreme, and although he has two students that board in his house, yet he thinks it beneath his dignity even to speak to them. Notwithstanding all this, he is much better liked as a president than he was as a tutor; and although he is often laughed at for affecting so much importance, yet he is esteemed and respected for his learning, and the good qualities that I have already mentioned.
     
     We have had one of the most extraordinary northern lights that I ever saw. It is now ten o’clock, no moon, yet I can read a common print in the street.
     
     
      Friday, 24th.
     
     I have already begun with the studies with the class. They recited this week to Mr. James, the Latin tutor. This afternoon I declaimed. Every afternoon two scholars, either senior or junior sophisters, speak pieces from some English author. They speak in their turn alphabetically, and to-day it came to me. I took my piece from Shakspeare’s “As you like it.” All the world is a stage. At the description of the justice in fair round belly, with good capon lined, every person present, the president excepted, burst into a loud laugh. I was sensible it was at my expense, but I expected it, and was not disconcerted.
     
     
      28th.
     
     We recite this week to Mr. Read, tutor in mathematics and natural philosophy. We are now in the fourth book of Euclid, which we are to finish this week, and then we are to go upon Gravesande’s Experimental Philosophy.
     Mr. Williams gave us this forenoon the first lecture upon experimental philosophy. The course consists of twenty-four. We are to have three in a week till he gets through. This will employ a large portion of my time, as I intend to write down as much as I can recollect of the lectures after I come out. I find great advantage in having the French work upon that subject which I brought with me from Anteuil.
     
      My duty to my dear and honored parents. Compliments where you please. Yours,
      J. Q. Adams
     
    